 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   CHRISTIAN C. MCKAY,                                   Civil No. 2:20-CV-01553-RSM

11            Plaintiff,

12            vs.                                          ORDER AMENDING THE
                                                           SCHEDULING ORDER
13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion to Amend the Scheduling Order, and that Plaintiff’s

16   Counsel has no opposition, it is hereby ORDERED that the Scheduling Order shall be amended

17   as follows:

18           Defendant shall have up to and including May 5, 2021, to file Defendant’s responsive

19            brief; and

20           Plaintiff shall have up to and including May 19, 2021, to file a reply brief.

21            DATED this 4th day of May, 2021.

22

23                                                  A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

     Page 1         ORDER - [2:20-CV-01553-RSM]
 1
     Presented by:
 2
     s/ Frederick Fripps
 3   FREDERICK FRIPPS
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3892
     Fax: (206) 615-2531
 7   frederick.fripps@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:20-CV-01553-RSM]
